Exhibit 10.35

[SEARS HOLDINGS LETTERHEAD]

September 3, 2008

Mr. Richard E. Gerstein

Dear Richard,

We are pleased to extend to you our offer to serve as Senior Vice President,
Marketing—SHC, reporting to the W. Bruce Johnson, Interim Chief Executive
Officer and President. Your new position and compensation package became
effective August 30, 2008.

The key elements of your compensation package are as follows:

 

  •  

Annual base salary at a rate of $550,000.

 

  •  

Annual target incentive opportunity remains at 75% of your base salary. Your
target incentive under the 2008 Annual Incentive Plan will be prorated based on
the amount of time at each compensation level (base salary and annual incentive
target) through January 31, 2009, the last day of SHC’s 2008 fiscal year. The
actual amount of the incentive you earn depends on how well you and the company
perform. Any annual incentive payable with respect to a fiscal year will be paid
by April 15 of the following year, provided that you are actively employed at
the payment date.

The table below summarizes the changes in your compensation

 

     

Title

   Base Salary     Target
Incentive     Total
Target Cash  

Current

   SVP, Chief Marketing Officer-Sears    $ 480,000     75 %   $ 840,000  

New

   SVP, Marketing - SHC    $ 550,000     75 %   $ 962,500  

Increase

        14.6 %       14.6 %

Richard, we are excited about the important contributions you will continue to
make to the company in your new position.

If you need additional information or clarification, please call.

Sincerely,

 

/s/ William R. Harker

William R. Harker